DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 8/4/2021.  This Action is made FINAL.

Claims 1-20 are pending and they are presented for examination.  

Response to Amendment

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (Pub 20140082165) (hereafter Marr) in view of Gupta et al. (Pub 20160057041) (hereafter Gupta).

As per claim 1, Marr teaches:
A method, comprising: 
collecting telemetry data for each of a plurality of virtual machines (VM), and each of the VMs is associated with a user;  
collecting usage data for each of the VMs; ([Paragraph 34], After instantiating the virtual machine instance, identifying an instantiated virtual machine instance or causing the virtual machine to be instantiated, the management component 102 may monitor or otherwise receive operating data regarding computing resource utilization associated with the virtual machine instance.  [Paragraph 58], the resource utilization of each virtual machine instance may be monitored.  [Paragraph 55], In the example illustrated in FIG. 6, VM2 424 utilizes a large amount of CPU capacity 444. However, if 
creating a user-specific profile definition for each user, and the user-specific profile definition is created based on the telemetry data and usage data of the VMs associated with that user; 
for each user, using the user-specific profile definition for that user to create a user profile that is applicable to that user but is not limited to that user; 
([Paragraph 31], The placement module 204 may be invoked when a customer 122 initiates a computing session or when a virtual machine is otherwise instantiated. The placement module 204 may determine which operating profile is associated with the virtual machine instance at the current time. For example, the operating profile may be a customized profile including measurements of actual resource usage associated with the virtual machine instance at the current time of day, during the current month of the 
Although Marr discloses grouping/clustering of virtual machines associated with a particular customer (i.e. user) based on operating profile (i.e. similarity) and determining when and how often service level have failed. ([Paragraph 25], In operation, the profile determination module 202 can obtain operating data regarding operating metrics and resource usage by instances of a particular virtual machine instance configuration at a particular time, of all virtual machine instances associated with a particular customer 122, etc. The profile determination module 202 can analyze the operating data and develop an operating profile of the computing resources utilized by the virtual machine instance or group of virtual machine instances being profiled.  The profile determination module 202 can then determine an average for each of the measurements associated with instances of a particular virtual machine instance configuration or group of virtual machine instance configurations, and store the averages in the operating profile. The operating profile need not be limited to average measurements. For example, the operating profile may include other statistical analyses, such as the median, standard deviation, usage histogram or any other appropriate or useful data. In some embodiments, the operating profile may further be characterized according to temporal characteristics of usage, such as the time of day, day of the year, etc.  [Paragraph 26], The operating profile may also be characterized according to expected measurements and operating metrics. For example, a variance from an expected performance metric, generally referred to as jitter, may be observed and included in the operating profile. Such data may be used to determine whether design goals, service-level agreements 
However, Marr does not explicitly disclose clustering the users based on a similarity of their respective user profiles so as to define a cluster of users, and the cluster includes a user associated with a VM whose performance and operation fail to meet an established requirement; and
generating a recommended VM hardware configuration change for the VM whose performance and operation fails to meet the established requirement.
Gupta teaches clustering the users based on a similarity of their respective user profiles so as to define a cluster of users, and the cluster includes a user associated with a VM whose performance and operation fail to meet an established requirement; and
generating a recommended VM hardware configuration change for the VM whose performance and operation fails to meet the established requirement. ([Paragraph 35], As shown in FIG. 3, the poor-performing client remediation module 306 comprises a poor-performing client detector 310 and a poor-performing client mitigator 312. The poor-performing client detector operates to detect poor-performing clients, e.g., VMs, in the cluster 104 using a machine learning technique.  The poor-performing client detector takes advantage of the fact that applications, such as cloud applications, are typically deployed as a group of clients, e.g., VMs, running the same service for the purpose of scaling the application to support a large number of clients. Thus, any application can have multiple clients active of which a subset of the clients may be performing poorly compared to other clients in the same tier.  The presence of multiple 
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Marr wherein telemetry and usage information for plurality of VMs associated with users are collected, user specific (i.e. customer specific) profile definitions for each customers are created based on usage and performance information of the VM, along with user/customer category profile to determine SLAs are being met, into teachings of Gupta wherein users/customers/VMs are grouped based on user profile and VM whose SLA(s) fails to 

As per claim 2, rejection of claim 1 is incorporated:
Marr teaches ([Paragraph 25], The operating profile need not be limited to average measurements. For example, the operating profile may include other statistical analyses, such as the median, standard deviation, usage histogram or any other appropriate or useful data. In some embodiments, the operating profile may further be characterized according to temporal characteristics of usage, such as the time of day, day of the year, etc.)
Gupta teaches wherein the clustering of the users comprises performing a k-means clustering process. ([Paragraph 37], In an implementation, the poor-performing client detector uses a k-means clustering algorithm, which aims to partition n observations into k clusters in which each observation belongs to the cluster with the nearest mean, serving as a prototype of the cluster.)

As per claim 3, rejection of claim 1 is incorporated:
Marr teaches wherein the VMs for which telemetry data is collected comprises a population of VMs that spans multiple different cloud site users. ([Paragraph 1], The computing systems can be located in a single geographic location or located in multiple, distinct geographic locations (e.g., interconnected via private or 
Gupta teaches ([Paragraph 5], A management system and method for remediating poor-performing clients running in a distributed computer system… [Paragraph 22], Embodiments in accordance with the invention provide a mechanism to detect and remediate poor-performing VMs in a computing environment, which may be a cloud environment.  [Paragraph 23], Turning now to FIG. 1, a distributed computer system 100 in accordance with an embodiment of the invention is shown. As shown in FIG. 1, the distributed computer system includes a network 102, a cluster 104 of host computers H-1, H-2 . . . H-M (where M is a positive integer), storage 106, and a management system 108. As described in more detail below, the management system is able to detect and mitigate poor-performing VMs running in the cluster of host computers. The host computers, the storage and the management system are connected to the network. Thus, each of the host computers is able to access the storage via the network and may share the resources provided by the storage with the other host computers. Consequently, any process running on any of the host computers may also access the storage via the network.)
As per claim 4, rejection of claim 1 is incorporated:
Gupta teaches wherein the recommended VM hardware configuration comprises a recommended VM hardware configuration associated with another user in the same cluster as the user for which the recommended VM hardware configuration change was recommended. ([Paragraph 7], A management system supported by hardware in a distributed computer system in accordance with an embodiment of the invention comprises a poor-performing client detector configured to automatically detect a poor-performing client among a plurality of clients running in the distributed computer using a machine learning technique based on performance data and resource usage data of the clients, and a poor-performing client mitigator configured to initiate an action to mitigate effects of the poor-performing client.  [Paragraph 30], The management system 108 operates to monitor and manage the host computers H-1, H-2 . . . H-M in the cluster 104, including the clients, e.g., VMs, running on the host computers. In an embodiment, the management system is configured to perform various resource management operations for the cluster, such as, but not limited to, resource allocation, load balancing and placement of clients on different host computers in the cluster. In addition, the management system is further configured to remediate performance degradation caused by the presence of any poor-performing clients, e.g., poor-performing VMs, in the cluster. In particular, the management system remediates such performance degradation by detecting poor-performing clients in the cluster and mitigating the effects of the poor-performing clients by, for example, restarting the poor-performing clients and/or application scaling.  [Paragraph 34], the poor-performing client remediation module uses the SLA target recommendations made 
Marr teaches ([Paragraph 57], Over the course of time, operating profiles may be developed for the virtual machine instances or for the customer 122  [Paragraph 28], The operating profiles that are determined by the profile determination module 202 may be stored in a profile data store 210. Similar to the operating metric data store 208, the profile data store 210 may be integrated with the management component 102 or located on separate computing device, such as a dedicated RDBMS server.  [Paragraph 44], For example, each resource may be assigned a score of 1-10, where higher numbers are associated with the heaviest and/or most frequent users of a resource.  [Paragraph 30], In some embodiments, the operating profiles may be further generalized into categories. For example, a number of virtual machine instance configurations, each associated with a different amount of network usage, may be categorized as "light network applications" or "heavy network applications" depending on whether the usage measurement exceeds or falls short of some threshold.  [Paragraph 26], The operating profile may also be characterized according to expected measurements and operating metrics. For example, a variance from an expected performance metric, generally referred to as jitter, may be observed and included in the operating profile. Such data may be used to determine whether design goals, service-level agreements and other promises or obligations to the consumer are being met or to determine how often they fail to be met.)

As per claim 5, rejection of claim 4 is incorporated:
wherein the recommended VM configuration is a hardware configuration of a VM whose value meets or exceeds a value of an existing VM configuration. ([Paragraph 59], At block 514, the management component 102 can determine whether resource usage or an operating metric differs from an expected or desired amount. For example, the management component can determine whether a change in resource usage exceeds a threshold or may otherwise cause undesirable performance degradation. A virtual machine instance which begins to utilize more of a computing resource than expected, based on its operating profile and the placement determined by the management component 102, may be transferred to a host computing device 104 that is oversubscribed to a lesser extent, or to a host computing device 104 that is not oversubscribed at all. In such cases, execution of the process 500 can return to block 508, where the VM migration module 206 or some other management component 102 determines to which computing device to transfer the virtual machine 842.  [Paragraph 26], The operating profile may also be characterized according to expected measurements and operating metrics. For example, a variance from an expected performance metric, generally referred to as jitter, may be observed and included in the operating profile. Such data may be used to determine whether design goals, service-level agreements and other promises or obligations to the consumer are being met or to determine how often they fail to be met. The placement module 204 may account for jitter when making future placement decisions, endeavoring to ensure that the same operating metric will not fall outside the expected range or otherwise ensuring that consumer obligations are satisfied. In some embodiments, the operating profile may contain other data, such as latency preferences 
Gupta also teaches ([Paragraph 46-49], When one or more poor-performing clients are detected, the poor-performing client mitigator provides the following recommendations based on the SLA target recommendation…  [Paragraph 33], Q learning, to make SLA target recommendations regarding the scale of different tiers of the multi-tier application…  [Paragraph 34], the poor-performing client remediation module uses the SLA target recommendations made by the application scaling unit to mitigate any detected poor-performing clients in the cluster, as described in more detail below.)

As per claim 6, rejection of claim 1 is incorporated:
Marr teaches wherein the cluster includes a user whose VM performance meets or exceeds an stablished requirement. ([Paragraph 26], The operating profile may also be characterized according to expected measurements and operating metrics. For example, a variance from an expected performance metric, generally referred to as jitter, may be observed and included in the operating profile. Such data may be used to determine whether design goals, service-level agreements and other promises or obligations to the consumer are being met or to determine how often they fail to be met.  [Paragraph 30], For example, a number of virtual machine instance configurations, each associated with a different amount of network usage, may be categorized as "light 
Gupta teaches ([Paragraph 36], For this technique, an input dataset of clients is required, where the clients are tagged or specified as being healthy or poor-performing for a particular tier of a multi-tier application.  [Paragraph 37], In another embodiment, the poor-performing client detector 310 uses a clustering machine learning technique to detect poor-performing clients, e.g., VMs, running in the distributed computer system 100.  In an implementation, the poor-performing client detector uses a k-means clustering algorithm, which aims to partition n observations into k clusters in which each observation belongs to the cluster with the nearest mean, serving as a prototype of the cluster. Applied to poor-performing client detection, the k-means cluster algorithm partitions the clients into either a healthy client cluster or a poor-performing client cluster using the operational metrics, such as resource utilization metrics and performance metrics, received from the monitoring unit 302.  [Paragraph 38], Among a group of clients for a tier of a multi-tier application, healthy clients can be clustered together due to their similar characteristics, resulting in few outlier clients showing different characteristics. As an example, in FIG. 4, most VMs, i.e., VMs 400, have similar performance and resource usage characteristics. These VMs can be identified as being healthy VMs. The few VMs, i.e., VMs 402, that have performance and resource usage characteristics that are different than the healthy VMs can be identified as being poor-performing VMs due to their poor performance or higher resource usage.)


As per claim 7, rejection of claim 1 is incorporated:
Marr teaches wherein the recommended VM hardware configuration has a value that exceeds a value of an existing VM hardware configuration of one of the VMs. ([Paragraph 9], FIG. 5 is a flow diagram of an illustrative process for launching virtual machines on host computing devices, allocating and oversubscribing computing resources, and migrating currently executing virtual machines in order to further optimize computing resource utilization.  [Paragraph 55], VM1 422 is executing may be a candidate for oversubscription if the operating profiles of the virtual machine instances are complementary.)
Gupta also teaches ([Paragraph 46-49], When one or more poor-performing clients are detected, the poor-performing client mitigator provides the following recommendations based on the SLA target recommendation…  [Paragraph 33], Q learning, to make SLA target recommendations regarding the scale of different tiers of the multi-tier application…  [Paragraph 34], the poor-performing client remediation module uses the SLA target recommendations made by the application scaling unit to mitigate any detected poor-performing clients in the cluster, as described in more detail below.)

As per claim 8, rejection of claim 1 is incorporated:
Gupta teaches wherein the method is performed automatically on a periodic basis. ([Paragraph 32], The operational metrics may include at least resource utilization metrics and performance metrics, which may be measured with respect to latency, with respect to the clients, e.g., VMs, supporting the multi-tier applications. The operational 

As per claim 9, rejection of claim 1 is incorporated:
Gupta teaches further comprising re-evaluating a user and re-assigning that user to a different cluster based upon the re-evaluating. ([Paragraph 32], The operational metrics may include at least resource utilization metrics and performance metrics, which may be measured with respect to latency, with respect to the clients, e.g., VMs, supporting the multi-tier applications. The operational metrics may be received from the monitoring agents on a periodic basis. The monitoring unit gathers the received operational metrics and may store the data in a database. The monitoring unit may format the received metric data so that the data can be readily used by the application scaling unit 304. In an embodiment, the monitoring unit may be a Hyperic Server.  [Paragraph 46-49], When one or more poor-performing clients are detected, the poor-performing client mitigator provides the following recommendations based on the SLA target recommendation…  [Paragraph 33], Q learning, to make SLA target recommendations regarding the scale of different tiers of the multi-tier application…  [Paragraph 34], the poor-performing client remediation module uses the SLA target recommendations made by the application scaling unit to mitigate any detected poor-performing clients in the cluster, as described in more detail below.)
As per claim 10, rejection of claim 1 is incorporated:
Marr teaches detecting that a new user has come online; 
automatically assigning a user profile to the new user; and 
assigning the new user to a cluster.  ([Paragraph 31], For example, the operating profile may be a customized profile including measurements of actual resource usage associated with the virtual machine instance at the current time of day, during the current month of the year, etc. In some cases, the measurements may be specific to a particular customer, such that an operating profile for a particular customer may be created and accessed. The customer-specific operating profile can apply to a specific virtual machine instance configuration…   The virtual machine placement module 204 can then select a host computing device 104 on which to launch the virtual machine instance based on the resource availability of the host computing devices 104a-104n and the expected resource usage of the virtual machine instance determined from the operating profile.  [Paragraph 15], virtual machine instances may be assigned to generalized or default operating profiles [Paragraph 43], he profile determination module 202 or some other module of the management component 102 may modify an operating profile associated with the virtual machine instance, or create a new operating profile.  [Paragraph 13], Specifically, the disclosure relates to automatically determining resource usage and operating metric profiles for consumers of computing resources based on an analysis of actual resource usage measurements and other operating metrics.  [Paragraph 44], In some embodiments, each resource of the operating profile may be associated with a score or some other indication of utilization rather than a statistical measurement. For example, each resource may be assigned a score of 1-10, where higher numbers are associated with the heaviest and/or most frequent users of a resource.)

As per claims 11-20, these are non-transitory storage medium claims corresponding to the method claims 1-10.  Therefore, rejected based on similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG U KIM/Primary Examiner, Art Unit 2196